Citation Nr: 0409559	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 to 
December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) located in Boston, 
Massachusetts, in which the veteran was granted service connection 
for PTSD at a 30% evaluation effective from April 3, 1998.  The 
veteran disagreed with the level of disability assigned.  A March 
2003 Board decision increased the veteran's evaluation to a 50% 
level, effective from April 3, 1998, and found that a higher 
rating was not warranted.  

The veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2003 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be partially 
remanded.  In November 2003 the Court affirmed that portion of the 
March 2003 Board decision that increased the veteran's evaluation 
to a 50% percent evaluation, and vacated and remanded that portion 
that denied the veteran a rating higher than 50%.  As such, the 
issue is as stated on the title page of this decision.


REMAND

During the veteran's hearing before the undersigned Veterans Law 
Judge sitting at the RO in August 2001 the representative 
indicated that the veteran had recently returned to a Vets Center 
for treatment his PTSD.  The most recent record from this facility 
on file is dated in July 2000.  The Board is of the opinion that 
the current records should be obtained.  In view of this 
additional treatment, the Board finds that a contemporaneous VA 
examination is warranted in this case.

Under the circumstances, the case is REMANDED to the RO for the 
following actions.

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.   See 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.Please furnish the veteran the appropriate release of 
information forms in order to obtain copies of all private and VA 
record pertaining to treatment for his PTSD covering the period 
from July 28, 2000 to the present, to include from the Vets Center 
located in Springfield.

3.  Thereafter, the veteran should be afforded an examination by a 
VA psychiatrist to determine the severity of his service-connected 
PTSD.  The claims folder should be made available to the examiner, 
and the examiner should verify in the report that the claims 
folder was reviewed.  All necessary tests and studies should be 
completed.  The examiner should be asked to obtain from the 
veteran a detailed occupational history. Please request the 
examiner to assign a Global Assessment of Functioning (GAF) score 
along with an explanation of the score's meaning in the context of 
applicable rating criteria.  It is requested that the examiner 
render an opinion as to the impact the PTSD has on the veteran's 
ability to obtain and maintain gainful employment.  A complete 
rational for any opinion expressed should be included in the 
report.

4.  Thereafter, the RO should re-adjudicate the issue in appellate 
status.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





